DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed June 08, 2021 have been fully considered and are persuasive.  The 35 USC 112 rejection, 35 USC 103 rejection over U.S. 2011/0089183 (Gundelsheimer) and nonstatutory double patenting rejection over U.S. 10,786,977 have been withdrawn. Specifically, there is no suggestion or guidance in either U.S. 2011/0089183 or U.S. 10,786,977 to select the epoxy blending volumes presently claimed.
Election/Restrictions
Claim 1 is directed to an allowable product.  Claims 3, 5, 8 and 11-15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 20-23, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on September 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.
Claim Rejections - 35 USC § 112
Claims 3, 5, 8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 3 and 14, it is unclear how the filler material, which embraces filler materials in fiber form, distinguishes over the “fibers” per claim 1.   As presently recited, the filler material and fibers read on one and the same entity.
In claim 5, it is unclear how the “one or more of paper board or cardboard” distinguishes over the “at least one core” per claim 1, which is also situated “between the first and second composite laminates. As presently recited, the paper board or cardboard and core read on one and the same entity.


In claim 11, it is unclear how the “hardener” distinguishes over either the polyurethane or the epoxy, given that their reaction forms a hardened (cured) product.  That is, each resin would be a hardener for the other.
In claim 12, it is unclear how the thermoplastic distinguishes over either the polyurethane, which embraces thermoplastic polyurethanes, or the fibers, which embrace thermoplastic fibers.
Allowable Subject Matter
Claims 1, 2, 6, 7, 10 and 15-19 are allowed.
    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765